MEMORANDUM **
Respondent’s unopposed motion to summarily deny in part and dismiss in part is granted. Summary disposition is appropriate as to petitioner Omar Israel Vazquez Ramirez because the lack of a qualifying relative for cancellation of removal raises no substantial questions requiring further argument. See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (concluding that petitioner who failed to show evidence of qualifying relative was ineligible for cancellation of removal); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition).
Dismissal as to petitioners Jesus Manuel Vazquez Galeana and Rosalda Ramirez Acevedo is appropriate because they raise no colorable constitutional or legal claim as to the agency’s discretionary determination of lack of exceptional and extremely unusual hardship. See 8 U.S.C. § 1252(a)(2)(B)(i); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.